Case 9:20-cv-80614-RKA Document 7 Entered on FLSD Docket 04/15/2020 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA


 LARRY KLAYMAN


                        Plaintiff

                v.                                   Case Number:      20-cv-80614

 INFOWARS, LLC, et al

                       Defendants.


            PLAINTIFF LARRY KLAYMAN’S REQUEST FOR DISCLOSURE

        In light of and reflection upon the tenor and substance of the Court’s order of April 14,

 2020, which begins by misleadingly and gratuitously reducing Plaintiff’s claims to “Larry

 Klayman was upset when Roger Stone called him “incompetent” on national television,” which

 is inaccurate, condescending, disrespectful     and disparaging, Plaintiff requests immediate

 disclosure as to whether court knows Roger Stone and/or was recommended to President Donald

 J. Trump by Roger Stone for a seat on the federal bench.

       Plaintiff respectfully requests a response by C.O.B. tomorrow, April 16, 2020. The

 Court’s order of April 14, 2020, gratuitously issued before even the subject complaint was served

 and Defendants were able to plead, creates, at a minimum, this appearance, as the Court has

 taken on the role as an advocate for Roger Stone and the Defendants, all of whom published in

 this district, nationally and internationally, false factual statements, which severely harmed and

 damaged Plaintiff Klayman.

       The failure to respond timely will be taken as an admission that the Court does know

 Roger Stone and/or was recommended by Roger Stone for a seat on the federal bench to

 President Donald J. Trump.



                                                 1
Case 9:20-cv-80614-RKA Document 7 Entered on FLSD Docket 04/15/2020 Page 2 of 2




 Dated: April 15, 2020                          Respectfully Submitted,


                                                   /s/ Larry Klayman
                                                Larry Klayman, Esq.
                                                KLAYMAN LAW GROUP, P.A.
                                                7050 W. Palmetto Park Road
                                                Boca Raton FL 33433
                                                Telephone: (561_558-5336
                                                Email: leklayman@gmail.com

                                                Plaintiff Pro Se




                                       2
